Citation Nr: 0704476	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the Oak Valley 
Hospital (OVH) in Oakdale, California from January 23, 2004 
to March 9, 2004.      




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran apparently served on active duty from August 1969 
to July 1971.  The appellant, OVH, is a private hospital, 
which provided care for the veteran from February 22, 2004 
until March 8, 2004, when he died.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
decision of the Palo Alto VAMC, the agency of original 
jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on its part.


REMAND

According to the scant documentation of record, the veteran 
was hospitalized at OVH for pneumonia and end stage liver 
disease from February 23, 2004 until March 8, 2004, when he 
died.  The VAMC awarded reimbursement of the veteran's care 
up until February 29, 2004, finding that on that day the 
veteran could have been safely transferred to a VA facility 
(see the May 2004 decision and the February 2005 statement of 
the case (SOC)).  However, the VAMC did not point to any 
evidence in the record showing that the veteran was stable 
for transfer, and the claims file contains minimal 
information as to the veteran's condition on that day or on 
the other days that he was hospitalized at OVH.  Complete 
records of the veteran's hospitalization at OVH must be 
obtained for an informed decision to be made as to whether 
the veteran was stable for transfer to VA on February 29, 
2004 or at any time after February 29, 2004 but before he 
died.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain from OVH copies 
of complete records of the veteran's 
treatment at that facility from February 
22, 2004 to March 8, 2004.  In that 
regard, OVH should be advised of the 
provisions of 38 C.F.R. § 3.158(a).

2.  The AOJ should then readjudicate the 
claim.  If it remains denied, the AOJ 
should issue an appropriate supplemental 
SOC (SSOC) and provide the appellant the 
opportunity to respond.  The SSOC must 
explain the rationale for the denial, 
identifying the specific evidence showing 
that the veteran was stabilized for 
transfer either on February 29, 2004, or 
at any time after February 29, 2004 but 
before March 8, 2004.  The appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



